Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 1 of 20 Page ID
                                 #:25024

    1 AHILAN T. ARULANANTHAM (SBN 237841)
      aarulanantham@aclusocal.org
    2 JESSICA KARP BANSAL (SBN 277347)
      jbansal@aclusocal.org
    3 ACLU FOUNDATION OF SOUTHERN CALIFORNIA
      1313 West 8th Street
    4 Los Angeles, California 90017
      Telephone: (213) 977-5211
    5 Facsimile: (213) 417-2211
    6 MICHAEL H. STEINBERG (SBN 134179)
      steinbergm@sullcrom.com
    7 SULLIVAN & CROMWELL LLP
      1888 Century Park East, Suite 2100
    8 Los Angeles, California 90067-1725
      Telephone: (310) 712-6600
    9 Facsimile: (310) 712-8800
      Attorneys for Plaintiffs-Petitioners
   10 (Additional Counsel for Plaintiffs on Following Page)
   11
   12
                            UNITED STATES DISTRICT COURT
   13
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
   14
   15
   16   JOSE ANTONIO FRANCO                 )   Case No. 10-CV-02211 DMG (DTBx)
        GONZALEZ, et al.,                   )
   17                                       )   MEMORANDUM OF POINTS AND
                 Plaintiffs-Petitioners,    )   AUTHORITIES IN SUPPORT OF
   18                                       )   PLAINTIFFS’ MOTION TO REOPEN
                       v.                   )   LIMITED DISCOVERY TO
   19                                       )   ESTABLISH NON-COMPLIANCE
        WILLIAM BARR, Attorney              )   WITH COURT ORDERS
   20   General, et al.,                    )
                                            )   REDACTED
   21         Defendants-Respondents.       )
                                            )   Honorable Dolly M. Gee
   22                                       )
                                            )   Date: December 13, 2019
   23                                       )
                                            )   Time: 11:00 a.m.
   24                                       )
   25
   26
   27
   28
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 2 of 20 Page ID
                                 #:25025

    1 JUDY LONDON (SBN 149431)
      jlondon@publiccounsel.org
    2 TALIA INLENDER (SBN 253796)
      tinlender@publiccounsel.org
    3 PUBLIC COUNSEL
      610 South Ardmore Avenue
    4 Los Angeles, California 90005
      Telephone: (213) 385 2977
    5 Facsimile: (213) 385-9089
    6 JUDY RABINOVITZ (pro hac vice)
      JRabinovitz@aclu.org
    7 STEPHEN KANG (SBN 292280)
      skang@aclu.org
    8 ACLU IMMIGRANTS’ RIGHTS PROJECT
      125 Broad Street, 18th Floor
    9 New York, New York 10004-2400
      Telephone: (212) 549-2618
   10 Facsimile: (212) 549-2654
   11 DAVID LOY (SBN 229235)
      davidloy@aclusandiego.org
   12 ACLU OF SAN DIEGO & IMPERIAL COUNTIES
      P.O. Box 87131
   13 San Diego, California 92138
      Telephone: (619) 232-2121
   14 Facsimile: (619) 232-0036
   15 MATT ADAMS (SBN 28287)
      matt@nwirp.org
   16 NORTHWEST IMMIGRANT RIGHTS PROJECT
      615 2nd Avenue, Suite 400
   17 Seattle, Washington 98104-2244
      Telephone: (206) 957-8611
   18 Facsimile: (206) 587-4025
   19 Attorneys for Plaintiffs-Petitioners
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 3 of 20 Page ID
                                 #:25026

    1                                           TABLE OF CONTENTS
    2
    3 INTRODUCTION ..................................................................................................... 1
    4 RELEVANT BACKGROUND ................................................................................. 2
    5
        ARGUMENT ............................................................................................................. 9
    6
    7            I.       Discovery is Warranted Because Significant Questions Have
                          Been Raised Regarding Defendants’ Compliance with This
    8                     Court’s Orders ....................................................................................... 9
    9
                          A.       Significant Questions Have Been Raised Regarding
   10                              Defendants’ Compliance with This Court’s Orders to
   11                              Timely Identify and Evaluate Class Members ......................... 10

   12                     B.       Significant Questions Have Been Raised Regarding
   13                              Defendants’ Compliance with This Court’s Orders to
                                   Accurately Identify Main Class Members……………… ....... 13
   14
   15                     C.       An Order Re-Opening Discovery for the Purpose of
                                   Evaluating Compliance with This Court’s Orders is
   16                              Appropriate ............................................................................... 14
   17
        CONCLUSION........................................................................................................ 16
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                    i
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 4 of 20 Page ID
                                 #:25027

    1                                            TABLE OF AUTHORITIES
    2
    3 Cases
    4 Blackberry Ltd. v. Typo Prod. LLC,
    5    2014 WL 4136586 (N.D. Cal. Aug. 21, 2014) ....................................... 10, 11, 14

    6 California Dep't of Soc. Servs. v. Leavitt,
         523 F.3d 1025 (9th Cir. 2008) ............................................................ 2, 10, 12, 14
    7
    8 Rutherford v. Baca,
         2009 WL 10653011 (C.D. Cal. Aug. 4, 2009), clarified on other
    9    grounds on denial of reconsideration, 2009 WL 10653010 (C.D.
   10    Cal. Sept. 22, 2009) ...................................................................................... 10, 14

   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                                 ii
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 5 of 20 Page ID
                                 #:25028

    1                                   INTRODUCTION
    2         Over five years ago, this Court entered a comprehensive Implementation
    3 Plan Order to protect the rights of vulnerable, pro se individuals in immigration
    4 detention who are suffering from serious mental disorders or defects. The Court
    5 also ordered formal monitoring of Defendants’ compliance, which concluded in
    6 April 2018. In recent months, Plaintiffs have received disturbing reports of non-
    7 compliance with this Court’s orders that, if unchecked, could jeopardize the relief
    8 this Court ordered in its Permanent Injunction and Implementation Plan Order.
    9 Dkt. 592, 786. Based on the information received by Plaintiffs, there appears to be
   10 a pattern of repeated violations, not merely one-off errors.
   11         These reports have given Plaintiffs serious concerns that Defendants are not
   12 complying with the letter or spirit of this Court’s historic orders in certain
   13 important respects. For example:
   14            x                            who was diagnosed with schizophrenia and
   15                held in a psychiatric hospital immediately before entering ICE
   16                custody, was recently ordered removed without ever receiving a
   17                Judicial Competency Inquiry.
   18            x                          was not identified as a Class Member until
   19                someone submitted for him a “pro se” motion for a competency
   20                hearing, despite being diagnosed with schizophrenia, placed on
   21                suicide watch, reporting hearing voices, and taking antipsychotic
   22                medication while in ICE custody.
   23            x                           was detained for over two years before being
   24                identified as a Class member, despite attempting suicide in detention,
   25                being diagnosed with an anxiety disorder, and reporting hearing
   26                voices.
   27 These are but a few of the disturbing examples Plaintiffs have identified.
   28         This Court retains jurisdiction to ensure on-going compliance with the

                                                  1
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 6 of 20 Page ID
                                 #:25029

    1 Permanent Injunction and Implementation Plan Order. Dkt. 786 at IV.G. Under
    2 well-established case law, this Court can order discovery where “significant
    3 questions” have been raised as to a party’s compliance with a court order.
    4 California Dep't of Soc. Servs. v. Leavitt, 523 F.3d 1025 (9th Cir. 2008). For the
    5 reasons set forth below, Plaintiffs have amply met this standard and therefore seek
    6 limited discovery to determine whether a full-blown motion for compliance is
    7 warranted.
    8                            RELEVANT BACKGROUND
    9         On November 21, 2011, this Court certified a Main Class of immigration
   10 detainees in Arizona, California, and Washington “who have been identified by or
   11 to medical personnel, DHS, or an Immigration Judge as having a serious mental
   12 disorder or defect that may render them incompetent to represent themselves in
   13 detention or removal proceedings, and who presently lack counsel in their
   14 detention or removal proceedings.” Dkt. 348. The Court also certified a subclass
   15 (Subclass One) comprised of Main Class members “who have a serious mental
   16 disorder or defect that renders them incompetent to represent themselves in
   17 immigration proceedings.” Id.
   18         On April 23, 2013, the Court granted Plaintiffs’ Motion for Partial Summary
   19 Judgment and entered a Permanent Injunction. Dkt. 592, 593. The Court found for
   20 Plaintiffs on their claim that the Rehabilitation Act requires the government to
   21 provide free legal representation to all Subclass One members. Id. The Court
   22 ordered the parties to design a system to identify members of the Main Class and
   23 Subclass One and appointed a Special Master to facilitate that process. Dkt. 662.
   24 The Court subsequently entered a detailed order laying out an implementation plan
   25 for the Permanent Injunction. Dkt. 786. The Court also appointed a Monitor to
   26 ensure compliance with the Permanent Injunction and the Implementation Plan
   27 Order for a period of twenty-five months. Dkt. 810.
   28         During the Monitoring Term, the Monitor had regular access to documents


                                                2
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 7 of 20 Page ID
                                 #:25030

    1 and statistics relevant to evaluate Defendants’ compliance with the Permanent
    2 Injunction and Implementation Plan Order. Dkt. 810. She also submitted regular
    3 reports and provided recommendations, which Defendants at times resisted. See,
    4 e.g., Dkt. 948; Dkt. 965. The Monitoring Term was flexible, with an extension
    5 available to meet the “goals of the monitoring,” which included “ensuring
    6 Defendants’ ongoing compliance with the Implementation Documents, and that
    7 such compliance will continue without the presence of a Monitor.” Dkt. 810 at
    8 n.2. After a one-year extension, the Monitoring Term ended in April 2018. Dkt.
    9 951; Dkt. 996.
   10         After the Monitoring Term ended, Plaintiffs’ counsel remained vigilant in
   11 ensuring Defendants continued to comply with the Court’s orders. Plaintiffs raised
   12 several individual cases with Defendants during this time period. In addition, in the
   13 summer of 2018, Plaintiffs determined that Defendants were not complying with
   14 the Injunction and Implementation Plan Order in a systemic fashion insofar as they
   15 refused to apply Franco’s protections to non-citizens they had incarcerated at
   16 federal prisons under color of the immigration law. After litigation, Defendants
   17 complied. See Dkt. 1008 at 2-4, 11; see also Dkt. 1031 (unopposed motion
   18 regarding fees to Plaintiffs).
   19         Unfortunately, starting in the Spring of 2019, Plaintiffs again began to
   20 receive an increasing number of disturbing reports from legal service providers
   21 about apparent systemic violations of this Court’s Orders, suggesting that the
   22 “goals of the monitoring” (Dkt. 810 at n. 2) were not being met. These reports
   23 revealed several disturbing cases. For example:
   24                                  , who previously reported auditory hallucinations and
   25 had attempted suicide, did not receive a Judicial Competency inquiry during his
   26 nearly 36-month detention (and would never have received one, if the Ninth
   27 Circuit had not ruled in his favor).             has been detained in Arizona at the
   28 Eloy Detention Center and the La Palma Correctional Center since on or around


                                                  3
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 8 of 20 Page ID
                                 #:25031

    1 August 2016. See Declaration of Laura St. John [hereinafter St. John Decl.] ¶ 4. He
    2 has been unrepresented since December 2016. Id. As early as August 2016,
    3 medical staff observed him exhibiting manic symptoms and diagnosed him with
    4 adjustment disorder with mixed disturbance of emotions and conduct. Id ¶ 5.
    5 Beginning in November 2016 and continuing through September 2018 and beyond,
    6 he reported active auditory hallucinations. Id. ¶ 6; Dkt. 786 at 7 (class criteria
    7 include “exhibiting . . . active hallucinations”). In August 2017, he attempted
    8 suicide. See St. John Decl. ¶ 7; Dkt. 786 at 7 (class criteria include “exhibiting . . .
    9 suicidal ideation and/or behavior”). In December 2018, he was diagnosed with
   10 Adjustment Disorder with Mixed Anxiety and Depressed Mood. See St. John Decl.
   11 ¶ 8; Dkt. 786 at 7 (class criteria include “exhibiting . . . marked anxiety”).
   12 Throughout all this time, ICE never notified EOIR that he was a class member. See
   13 St. John Decl. ¶ 9. It was not until the Ninth Circuit remanded the case with
   14 instructions to conduct a Judicial Competency Inquiry (JCI) that a JCI was finally
   15 held in July 2019. Id.
   16                                   entered ICE custody on or around March 2019 and
   17 was not identified as a Franco Class member until a third-party legal services
   18 provider raised concerns, despite numerous factors suggesting the obvious
   19 conclusion that he was a Class member well before that time.1 See St. John Decl.
   20 ¶¶ 11-20. In May 2019, he apparently experienced a psychotic break. Id. ¶ 12.
   21 Medical records indicated that he was found in the yard of the Eloy detention
   22 center in a fetal position, shaking, tearful, and paranoid. Id. He reported hearing
   23 voices telling him to throw himself off the housing unit. Id.; Dkt. 786 at 7 (class
   24 criteria include “exhibiting . . . active hallucinations”). He was placed on suicide
   25 watch and diagnosed with “psychotic disorder.” Id; Dkt 786 at 7 (class criteria
   26 include “exhibiting suicidal ideation/behavior” and “demonstrating significant
   27   1
                          was initially in expedited removal proceedings, but was issued
   28 a Notice to Appear on or around June 11, 2019.


                                                  4
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 9 of 20 Page ID
                                 #:25032

    1 symptoms of . . . Psychotic Disorder”). In June, he attempted suicide by hanging.
    2 Id. ¶ 14. His reports of hallucinations, documented in medical reports, became
    3 almost constant and did not improve with medication. Id. ¶ 15. In July, a non-profit
    4 legal services provider met with                      and became concerned about
    5 his mental condition. Id. ¶ 16. On July 17, 2019, after a file review showed that no
    6 Franco notice had been filed, an attorney emailed DHS counsel to alert them of a
    7 pro se detainee with a serious mental disorder who had not been identified as a
    8 Class Member. Id. No response was received. Id.                         subsequently
    9 attempted suicide again. Id. ¶ 17.
   10         On August 1, the non-profit legal services provider filed a Third-Party
   11 Notification of Indicia of Incompetency with the Immigration Court. Id. ¶ 18. Only
   12 after that intervention, on August 5, was                      finally scheduled for a
   13 Judicial Competency Inquiry. Id. ¶ 19. However, the JCI was rescheduled because
   14                      was transferred out of Eloy for medical treatment. Id. The JCI
   15 went forward on September 18, 2019 and the Immigration Judge found
   16         incompetent to represent himself. Id. ¶ 20.
   17                                only received a competency hearing after he requested
   18 one pro se, despite diagnoses and symptoms that clearly establish his Class
   19 membership.                 who suffers from schizophrenia, was detained at the
   20 Central Arizona Florence Correctional Complex. See St. John Decl. ¶¶ 22-23; Dkt.
   21 786 at 7 (class criteria include “demonstrating significant symptoms of . .
   22 schizophrenia”). He was placed on suicide watch because he had been engaging in
   23 self-harm, banging his head against a wall and scratching himself, while
   24 complaining of auditory hallucinations. See St. John Decl. ¶ 24; Dkt. 786 at 7
   25 (class criteria include “suicidal ideation and/or behavior”). He reports hearing
   26 voices and is on antipsychotic medication. See St. John Decl. ¶ 25; Dkt. 786 at 7
   27 (class criteria include “exhibiting . . . active hallucinations” and “demonstrating
   28 significant symptoms of . . . [p]sychosis”). He also suffers from cerebral palsy. See


                                                  5
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 10 of 20 Page ID
                                 #:25033

     1 St. John Decl. ¶ 26.
     2        Despite all this,            was not identified as a Main Class member by
     3 ICE or the immigration judge until a non-profit legal services provider helped him
     4 submit a pro se motion to the immigration court. See id. ¶ 27-29.
     5                    similarly had to file a pro se request for a competency hearing
     6 despite clearly meeting the Class criteria.            came into ICE custody on or
     7 around October 3, 2018. See St. John Decl. ¶ 31. She was detained at the Eloy
     8 detention center. She had been receiving medications for bi-polar disorder in
     9 criminal custody immediately prior to coming into ICE custody. Id.; Dkt. 786 at 7
   10 (class criteria include “demonstrating significant symptoms of . . . Bipolar
   11 Disorder”). On October 4 and 5, ICE medical providers diagnosed her with bi-
   12 polar disorder, prescribed lithium and other medications, and noted that she had
   13 experienced two prior hospitalizations for “mood swings.” See St. John Decl. ¶ 32.
   14 She had her first master calendar hearing, pro se, on October 30. Id. ¶ 33. The
   15 Immigration Judge advised her to find an attorney and continued the hearing to
   16 November 8. Id. ¶ 33.               subsequently appeared pro se at four more
   17 Master Calendar hearings between November 8 and December 4. Id. ¶ 33. On
   18 November 20, with the assistance of a pro bono legal services provider, she filed a
   19 pro se motion for a judicial competency inquiry, attaching evidence about her prior
   20 diagnoses and a letter from her mother explaining that she had been “in Mental
   21 Health Hospitals over the years for suicide attempts and other mental issues due to
   22 her Bi Polar Disorder and other diagnoses” and also “has severe learning
   23 disabilities.” Id. ¶ 35; Dkt. 786 at 7 (class criteria include having a “mental
   24 disorder that is causing serious limitations in communication, memory, or general
   25 mental and/or intellectual functioning”). The Immigration Judge failed to address
   26 her motion at the November 20 hearing and granted another continuance, which
   27 DHS opposed. Id. ¶ 36. It was not until December 13 that ICE filed a notice of
   28 Class membership. Id. ¶ 37. A Judicial Competency Inquiry was finally conducted


                                                  6
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 11 of 20 Page ID
                                 #:25034

     1 on January 8, 2019, and               was found incompetent and appointed a
     2 qualified representative. Id. ¶ 38.
     3                               waited seven months before being identified as a Class
     4 member, despite reporting a history of schizophrenia with auditory and visual
     5 hallucinations. See St. John Decl. ¶¶ 40-47; Dkt. 786 at 7 (class criteria include
     6 “exhibiting . . . active hallucinations” and “demonstrating significant symptoms of
     7 . . . [s]chizophrenia”).                    was detained in ICE custody in the
     8 Florence Detention Center and the Central Arizona Florence Correctional Complex
     9 from in or around April 2018 to in or around March 2019. Id. ¶ 40. ICE did not
   10 identify him as a Main Class member until November 2018. Id. ¶ 46.
   11                                    waited over fourth months before being identified
   12 as a Main Class member, and then only because she filed a pro se motion raising
   13 competency concerns. She was detained at the Eloy Detention Center from in or
   14 about June 2018 to in or about February 2019. See St. John Decl. ¶ 49. She has a
   15 history of psychosis, including auditory hallucinations. Id. ¶ 50; Dkt. 786 at 7
   16 (class criteria include “exhibiting . . . active hallucinations” or “significant
   17 symptoms of Psychosis”). She has been previously hospitalized twice in
   18 psychiatric facilities for suicidality. St. John Decl. ¶ 50; Dkt. 786 at 7 (class critiera
   19 include “exhibiting . . . suicidal ideation and/or behavior”). She takes psychotropic
   20 medication. St. John Decl. ¶ 50. Nonetheless, she was not identified as a Main
   21 Class member until a non-profit legal services provider helped her file a pro se
   22 indicia of incompetency with the Immigration Court. Id. ¶ 51.
   23                                  was ordered removed without ever receiving a
   24 Judicial Competency Inquiry despite having been diagnosed with schizophrenia
   25 and completing his criminal sentence in a psychiatric hospital immediately before
   26 coming into ICE custody sometime in or shortly before June 2019. See St. John
   27 Decl. ¶¶ 53-55; Dkt. 786 at 7 (class criteria include “demonstrating significant
   28 symptoms of . . . [s]chizophrenia”). He was never identified as a Class member. St.


                                                   7
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 12 of 20 Page ID
                                 #:25035

     1 John Decl. ¶ 55.
     2                     was never identified as a class member despite his prior history
     3 of institutionalization and reports of active hallucinations.          came into ICE
     4 custody on or around March 19, 2019 and was detained at the Mesa Verde
     5 Detention Center in Bakersfield. See Declaration of Valerie Zukin [hereinafter
     6 Zukin Decl.] ¶ 5. He had been on psychiatric medications since 2010. Id. ¶ 6. He
     7 was previously institutionalized in a mental hospital. Id. While in immigration
     8 detention, he reported that he was hearing voices in his head. Id. ¶ 7 Dkt. 786 at 7
     9 (class criteria include “exhibiting . . . active hallucinations”). Nevertheless,
   10        was never identified as a Class member. Zukin Decl. ¶ 9.             was ordered
   11 removed on June 7, 2019. Id. ¶ 10.
   12                                    had provided evidence to DHS of his cognitive
   13 disorder in connection with a naturalization application before coming into ICE
   14 custody on or around February 2019, but DHS never filed a Franco notice. See St.
   15 John Decl. ¶ 57, 59; Dkt. 786 at 7 (class criteria include having a “mental disorder
   16 that is causing serious limitations in communication, memory or general mental
   17 and/or intellectual functioning”). Evidence of his disorder would have been readily
   18 available in his Alien File. Moreover, his intake screening from the La Palma
   19 Correctional Center noted a past “accident/head injury w/ LOC (loss of
   20 consciousness). St. John Decl. ¶ 58. He struggled with his memory after he fell and
   21 hit his head, losing consciousness, in or around 2016. Id. ¶ 59. Nonetheless, DHS
   22 never identified him as a Class member. Instead, the Immigration Judge conducted
   23 a JCI only after a pro bono legal services provider helped him request on pro se.
   24 See id. ¶ 61.
   25                                   testified at his individual merits hearing that he was
   26 afraid to return to Mexico because he believed the Sacramento police, his public
   27 defender, and the judge from his previous criminal case would follow him there to
   28 kill him. Declaration of Kathleen Kavanagh [hereinafter Kavanagh Decl.] ¶ 6.


                                                   8
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 13 of 20 Page ID
                                 #:25036

     1 Nonetheless, the Immigration Judge declined to re-assess his previous finding that
     2             was competent to represent himself. Id. ¶ 7.                         later
     3 obtained representation on appeal, and the Board of Immigration Appeals reversed
     4 the removal order and remanded the case for, inter alia, a competency
     5 determination under Franco. As a result, he was jailed for at least five additional
     6 months due to the Immigration Judge’s failure to conduct a proper competency
     7 assessment. Id. ¶ 8.
     8         As a result of these disturbing reports, in July 2019 counsel for Plaintiffs
     9 initiated an extensive meet and confer process with counsel for Defendants.
   10 Through that process, Defendants agreed to address some but by no means all of
   11 Plaintiffs’ concerns. Specifically, Defendants agreed to provide additional Franco
   12 training to certain Immigration Judges who had a documented pattern of Franco
   13 violations and to cease conducting Judicial Competency Inquiries by video
   14 conference for individuals detained at the La Palma Correctional Center in
   15 Arizona.
   16          Defendants disputed that other apparent violations raised by Plaintiffs,
   17 including those described below, reflect systemic violations of this Court’s orders.
   18 In addition, Defendants refused Plaintiffs’ request for specific discovery relevant to
   19 the apparent violations, thereby preventing Plaintiffs from obtaining additional
   20 information regarding these issues. Despite Plaintiffs’ diligent efforts to resolve
   21 the issues informally, this Motion became necessary to ensure that Plaintiffs have
   22 sufficient information to fairly evaluate Defendants’ noncompliance in light of the
   23 serious concerns raised by service providers.
   24                                  ARGUMENT
   25 I.       Discovery is Warranted Because Significant Questions Have Been
               Raised Regarding Defendants’ Compliance with This Court’s Orders
   26
               This Court retained “jurisdiction to entertain such further proceedings and to
   27
         enter such further orders as may be necessary or appropriate to enforce the
   28
         provisions of this Order, or to amend this Order for good cause shown.” Dkt. 786,

                                                   9
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 14 of 20 Page ID
                                 #:25037

     1 at IV.G. That reservation of authority comports with district courts’ inherent power
     2 to enforce their judgments, including by granting discovery to determine
     3 compliance. See California Dep't of Soc. Servs. v. Leavitt, 523 F.3d 1025 (9th Cir.
     4 2008). “[A] district court should give careful attention to a request for discovery to
     5 establish noncompliance with one of its judgments.” Id. at 1033.
     6         “When considering whether to permit discovery prior to resolution of . . . a
     7 motion [to enforce a judgment], the kind and amount of evidence of
     8 noncompliance required to justify discovery is, necessarily, considerably less than
     9 that needed to show actual noncompliance. If significant questions regarding
   10 noncompliance have been raised, appropriate discovery should be granted.” Id. at
   11 1034; see also Rutherford v. Baca, No. CV 75-04111 DDP, 2009 WL 10653011, at
   12 *2 (C.D. Cal. Aug. 4, 2009), clarified on other grounds on denial of
   13 reconsideration, No. CV 75-04111 DDP, 2009 WL 10653010 (C.D. Cal. Sept. 22,
   14 2009) (granting post-judgment compliance discovery and explaining that motion
   15 for compliance discovery “is analogous to a Rule 56(f) [2] request . . . and requires
   16 ‘[v]ery little proof of noncompliance’”) (quoting Rutter Group Practice Guide:
   17 Federal Trials and Evidence ¶ 20:438.3) (alteration in original); Blackberry Ltd. v.
   18 Typo Prod. LLC, No. 14-CV-00023-WHO, 2014 WL 4136586, at *2 (N.D. Cal.
   19 Aug. 21, 2014) (ordering compliance discovery in light of “significant questions of
   20 whether [Defendant] has violated the preliminary injunction”).
   21          Plaintiffs have easily met this standard here. The Court should order the
   22 requested discovery.
   23          A.    Significant Questions Have Been Raised Regarding Defendants’
   24                Compliance with This Court’s Orders to Timely Identify and
                     Evaluate Class Members
   25
               Plaintiffs have uncovered significant questions as to Defendants’ compliance
   26
   27    2
        After the court’s decision in Rutherford, Rule 56 was amended to move the
   28 relevant provision from subsection (f) to subsection (d).


                                                 10
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 15 of 20 Page ID
                                 #:25038

     1 with the provisions of the Implementation Plan Order requiring timely
     2 identification and evaluation of class members. To ensure timely identification of
     3 Main Class and Subclass One members, this Court established a procedure for
     4 screening and evaluating all immigration detainees. Detainees must be initially
     5 screened for evidence of a “serious mental disorder or condition” upon admission
     6 into ICE custody. Dkt. 786 at 4. A further screening must occur within 14 days. Id.
     7 Individuals identified as exhibiting evidence of a serious mental disorder or
     8 condition must be referred for a mental health assessment, to be completed “as
     9 soon as practicable” and ordinarily within no more than 14 days of referral. Id. at
   10 6. Within seven days of the assessment, the qualified mental health provider must
   11 notify ICE Office of Chief Counsel (OCC) of any individuals who meet the class
   12 criteria. Id. OCC then has 21 days to gather information relevant to competency
   13 and provide the information, along with a notice of class membership, to EOIR. Id.
   14 at 12. Upon receipt of the notice of class membership, the IJ must convene a
   15 Judicial Competency Inquiry within 21 days. Id. at 15. Adding up the days for each
   16 step, the entire process should be completed within no more than 77 days—and
   17 less if a serious mental disorder or condition is revealed upon initial screening.
   18         In the case of an individual who was not originally identified as exhibiting a
   19 serious mental disorder or condition, if ICE receives new information that indicates
   20 the individual may be suffering from such disorder or condition, ICE must refer the
   21 individual for a mental health assessment and/or provide the new information to
   22 the qualified mental health provider to reassess whether the individual meets the
   23 class criteria. Dkt. 786 at 9. Following the mental health assessment or re-
   24 assessment, notice to OCC and EOIR must proceed on the time-line described
   25 above.
   26         Reports received by Plaintiffs indicate that, despite this Court’s clear
   27 timeline, Defendants have delayed by months or even years the identification of
   28 pro se immigration detainees as Main Class members even though they suffered


                                                 11
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 16 of 20 Page ID
                                 #:25039

     1 from serious mental disorders. As described above, these include
     2 who waited over two years for a JCI despite attempting suicide and reporting
     3 hearing voices;                           who did not receive a JCI until a third-
     4 party legal services provider raised concerns, despite experiencing a psychotic
     5 break in detention, attempting suicide, and being diagnosed with “psychotic
     6 disorder;”                        , who had to file a pro se motion for a competency
     7 hearing despite suffering from schizophrenia and taking antipsychotic medication;
     8              , who was immediately identified by ICE as suffering from bi-polar
     9 disorder but still was not identified as a Class member for months;
   10         , who waited seven months to be identified as a Class member despite a
   11 history of schizophrenia with auditory and visual hallucinations; and
   12                 , who waited four months before receiving a Franco notice despite
   13 two previous psychiatric hospitalizations and a history of psychosis, including
   14 auditory hallucinations. See supra at 3-9.
   15         These examples raise, at the very least, “significant questions regarding
   16 noncompliance” with this Court’s orders. Leavitt, 523 F.3d at 1034. To be clear,
   17 Plaintiffs are not seeking to challenge particular decisions by competency
   18 evaluators or immigration judges, or to obtain individual immigration relief for the
   19 individuals described here. Rather, these examples raise very serious questions as
   20 to whether Defendants, including agency actors at all levels, are in fact complying
   21 with this Court’s orders. In too many instances, it appears Class members are
   22 languishing in detention for months or even years without receiving the protections
   23 this Court ordered. In particular, it seems that many individuals receive Franco’s
   24 protections, if at all, only because of the intervention of third-party legal service
   25 providers.
   26
   27
   28


                                                  12
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 17 of 20 Page ID
                                 #:25040

     1         B.     Significant Questions Have Been Raised Regarding Defendants’
                      Compliance with This Court’s Orders to Accurately Identify
     2                Main Class Members
     3         This Court has made clear that an individual’s history of mental illness,
     4 treatment, and hospitalization is relevant to determining Class membership. For
     5 example, screening must “seek to identify whether the individual has a history of
     6 mental illness, has previously taken medication for mental illness or received
     7 mental health services, [or] has been hospitalized for psychiatric condition(s) . . . .”
     8 Dkt. 786 at 5 n.6. In addition, “[w]henever ICE or detention facility personnel
     9 become aware that an immigration detainee identified through the screening
   10 system . . . was hospitalized due to a mental disorder or condition, ICE or detention
   11 facility personnel must provide that information, and any related documents in
   12 their possession, to the qualified mental health provider . . . .” Dkt. 786 at 8.
   13 Further, “ICE and detention facility personnel shall . . . notify the ICE Office of the
   14 Chief Counsel . . . when they are aware that, in the last five years, a detainee has
   15 been housed in a medical unit or cell due to a mental disorder, has been placed in
   16 segregation due to a mental disorder, has displayed an intent to commit suicide or
   17 self-harm due to a mental disorder, or has been hospitalized due to a mental
   18 disorder.” Dkt. 786 at 13.
   19          However, in apparent violation of this Court’s orders, Plaintiffs’ counsel
   20 have received numerous reports of pro se immigration detainees who were not
   21 identified as Main Class members despite having been diagnosed with,
   22 hospitalized, or treated for serious mental disorders immediately prior to entering
   23 ICE custody. In some instances, this has resulted in tragic consequences, with
   24 Class Members being ordered removed without ever receiving the benefits of this
   25 Court’s orders.
   26          For example, as described above,                            was diagnosed
   27 with schizophrenia and completed his criminal sentence in a psychiatric hospital
   28 immediately before coming into ICE custody, but was never identified as a Class


                                                  13
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 18 of 20 Page ID
                                 #:25041

     1 Member. An Immigration Judge ordered him removed without ever conducting
     2 even a JCI. See supra at 7-8                 had been on psychiatric medications for
     3 nearly a decade before being detained by ICE, and had been previously
     4 institutionalized in a mental hospital, but was also ordered removed without ever
     5 being identified as a Class member. See supra at 8.
     6 provided DHS with evidence of a prior cognitive disorder in connection with his
     7 naturalization application years before he was detained, but it went unnoticed until
     8 pro bono counsel requested a competency hearing. See supra at 8. Defendants
     9 similarly failed or delayed in identifying             ,                      and
   10                            as Class members despite each individual’s extensive
   11 history of mental health disorders prior to coming into ICE custody. See supra at 6-
   12 7.
   13         These cases indicate that Defendants are failing to properly consider
   14 previous history of mental illness and hospitalizations in identifying Class
   15 members, with the result that Class members are unable to secure the protections
   16 of this Court’s orders. They provide significant “evidence of noncompliance” with
   17 this Court’s orders. Leavitt, 523 F.3d at 1034.
   18         C.     An Order Re-Opening Discovery for the Purpose of Evaluating
   19                Compliance with This Court’s Orders is Appropriate
   20         In light of the significant evidence of non-compliance described above and
   21 Defendants’ unwillingness to provide discovery, an order reopening discovery into
   22 Defendants’ compliance with the Permanent Injunction and Implementation Plan
   23 Order is appropriate. See Rutherford, 2009 WL 10653011, at *3 (granting motion
   24 to reopen discovery into medical care and mental health issues in jails where
   25 plaintiffs provided evidence of medical care and mental health conditions in jail
   26 that may have violated court’s orders); Blackberry Ltd., 2014 WL 4136586, at *2
   27 (granting discovery into compliance with preliminary injunction in light of
   28 “serious questions” regarding possible violations).


                                                    14
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 19 of 20 Page ID
                                 #:25042

     1        Plaintiffs seek the Court’s permission to serve a set of discovery requests
     2 seeking information concerning Defendant’s compliance with this Court’s orders,
     3 including information about the incidents described above and the practices that
     4 led to them and information related generally to Defendants’ compliance with this
     5 Court’s orders in the period after the Monitoring Term.
     6        For example, to determine the scale of ongoing violations of this Court’s
     7 orders and identify the specific points in the screening and evaluation process
     8 where delays in identification of Class members are taking place, Plaintiffs would
     9 seek a subset of the information Defendants previously provided to the Monitor:
   10 (1) a sample of Main Class Member Statistics and (2) Main Class Member File
   11 Sampling Protocol documents for a sample of Class members, to include those
   12 individuals described above. See Dkt. 810 at 7-11 (describing Main Class Member
   13 Statistics), 14-15 describing (Main Class Member File Sampling Protocol
   14 documents). The Monitor used this same type of information to great effect to
   15 assess Defendants’ compliance.
   16         In addition, to determine how often and why individuals with previous
   17 histories of mental illness and hospitalization are not being identified as Class
   18 members, Plaintiffs would seek screening forms, mental health assessments, and
   19 relevant medical documents for unrepresented, pro se immigration detainees who,
   20 while in ICE custody, were receiving anti-psychotic or other medication to treat a
   21 symptom or disorder identified at Pt. I.A.3.b of this Court’s Order Further
   22 Implementing the Permanent Injunction, Dkt. 786, or were identified in the
   23 screening form as having previously been diagnosed with a symptom or disorder
   24 identified at Pt. I.A.3.b of the Order Further Implementing the Permanent
   25 Injunction, but for whom ICE never filed a notice of Class membership. Plaintiffs
   26 would also seek information sufficient to determine whether such individuals were
   27 identified as Class members only upon the intervention of a third-party legal
   28 service provider.


                                                 15
Case 2:10-cv-02211-DMG-AGR Document 1042-1 Filed 11/08/19 Page 20 of 20 Page ID
                                 #:25043

     1        Plaintiffs also would seek to take one deposition under Rule 30(b)(6) to
     2 provide insight into Defendants’ practices and procedures in such cases.
     3                                    CONCLUSION
     4        For the foregoing reasons, Plaintiffs respectfully request that this Court re-
     5 open discovery to evaluate compliance with this Court’s orders.
     6
     7                                  Respectfully submitted,
     8
         Dated: November 8, 2019        /s/ Ahilan T. Arulanantham
     9                                  AHILAN T. ARULANANTHAM
   10                                   Counsel for Plaintiffs-Petitioners

   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                 16
